A NASDAQ Traded Company - Symbol HBNC Thomas H. Edwards Executive Vice President - Horizon Bancorp President & Chief Operating Officer - Horizon Bank Forward-Looking Statements This presentation may contain forward-looking statements regarding financialperformance, business prospects, growthand operating strategies.For thesestatements, Horizon claims the protection ofthe safe harbor for forward-lookingstatements contained in the PrivateSecurities Litigation Reform Act of 1995. Horizon Bank Total Loans Outstanding Source: Custom group of 23 publicly traded banks headquartered in the state of Indiana from FDIC Uniform Bank Performance Report Source: Custom group of 23 publicly traded banks headquartered in the state of Indiana from FDIC Uniform Bank Performance Report Source: Custom group of 23 publicly traded banks headquartered in the state of Indiana from FDIC Uniform Bank Performance Report Source: Custom group of 23 publicly traded banks headquartered in the state of Indiana from FDIC Uniform Bank Performance Report Source: ABA Consumer Credit Delinquency Bulletin Source: ABA Consumer Credit Delinquency Bulletin Horizon’s data includes other direct installment loans, but, Home Equity portion of direct portfolio is 57% Source: ABA Consumer Credit Delinquency Bulletin Horizon’s data includes other direct installment loans, but, Home Equity portion of direct portfolio is 57% Source: ABA Consumer Credit Delinquency Bulletin Horizon’s data includes other direct installment loans, but, Home Equity portion of revolving portfolio is 98% Source: ABA Consumer Credit Delinquency Bulletin Horizon’s data includes other direct installment loans, but, Home Equity portion of revolving portfolio is 98% Source: ABA Consumer Credit Delinquency Bulletin Craig M. Dwight Chief Executive Officer of Horizon Bancorp& Horizon Bank Outline •Industry Overview •Stock Performance •Historical Financial Review •Expansion Plans International - Headline News •Citi - Takes the Mother of All Write Downs WSJ - 1-21-08 •Deutsche Bank - Subprime Losses Could Reach$400 Billion CFO.COM 11-12-07 Local - Headline News •Michigan Foreclosure Rate Increased 179% Grand Rapids Press 2-9-08 •Indiana Ranked Among the Top 10 States inForeclosure Filings NWI Times 11-02-07 •Bank Loan Demand Down to Eight-Year Low Fed Reserve Board Publication 1-2008 Capital Offerings - Headline News •Citi - Raises $30 Billion since November –April 22, 2008 CFO.com •National City - To Raise $7 Billion –April 21, 2008 Press Release •Royal Bank of Scotland (RBS) - $24 Billion –April 22, 2008 WSJ.com Supply & Demand •Fewer Investors in Bank Stocks •Excess Supply & Low Demand LowerPrice •Economic Cycle Comparative
